SEILER, Judge
(dissenting).
I respectfully dissent, for two reasons.
First, I do not believe plaintiff has any administrative remedy whereby he can get at his complaint — namely, the failure of the assessor to assess all property in the school district at its true value in money, rather than at one-third of such value. The administrative procedure for review of assessments is set forth in Chapter 138, R.S.Mo.1 We reviewed it in State ex rel. Phillips v. Yeaman, (Mo.Sup. banc) 451 S.W.2d 115. Under the statutory procedure, the individual taxpayer may appeal to the county board of equalization from the valuation of his property made by the assessor, Sec. 138.060. Whenever the board of equalization raises the valuation it shall give notice to the owner, Sec. 138.050; Sec. 138.100. The state tax commission is authorized to raise or lower the assessed value of the property of any owner, provided notice is first given the owner, Sec. 138.380. Every owner of property has the right of appeal from the local board of equalization to the state tax commission, Sec. 138.430. Nowhere, however, is the individual taxpayer given an opportunity to challenge the failure of the assessor to assess everybody else’s property at its true value.
Second, I do not believe the law authorizes the assessor to assess property at one-third its value. On the contrary, Sec. 137.-115 and Sec. 137.335 require the assessor to assess the property at its true value in money, except certain field crops which are to be assessed at ten percent of their *197true value in money. Defendants in their brief suggest a change by the legislature is needed to accomplish assessment at true value. It is difficult to see how the legislature could state any more plainly than do the present statutes that property is to be assessed at its true value in money. Sec. 138.030 requires the board of equalization to proceed so that property is entered on the tax books at its true value. Sec. 138.-050 and Sec. 138.100 require the board to raise or reduce property to its true value.
The example advanced by defendants— Sec. 163.031 — is not apropos. The part of Sec. 163.031 referred to is a tax formula for determining whether a given school district is entitled to state aid. As with any formula or ratio, there must be an antecedent and a consequent. The “thirty percent of true value” is part of the formula and nothing more. It is the figure which the legislature chose to use with a $3.50 rate, but does not constitute the establishment of a uniform percentage of value to be used at all rates or for all assessments. A different rate would have called for a different percent.
Under our system of taxation, Art. X, Missouri Constitution, tax rates are to be set by legislative bodies or by vote of the people. Assessments are made by the assessors. The tax equation is: tax revenue = (rate) x (assessed value). As the system operates and is sought to be continued by defendants, however, the tax rates are in effect set by the assessor, not the legislative bodies, because when the assessor lowers the assessed value part of the equation by assessing property at a fraction of its true value, then the tax rate must go up to obtain the necessary revenue.
The legislature can repeal the statutes requiring the assessor to assess the property at its true value in money and provide instead for assessment of property at a uniform percentage of value if it sees fit to do so. Until then, however, the assessor should follow the present statutes.
Subsequent to my writing the above, Chief Justice Finch has circulated his concurring opinion, which I have now had the advantage of reading. I agree with him that relator does not have an adequate administrative remedy. I also agree that if the judgment is affirmed, we should do so with the reservation that it is not res judi-cata in any subsequent action on the basic issue.
I would be in favor of reversing and remanding this issue, with directions to permit plaintiff to amend and seek declaratory judgment relief under Chapter 527, and to seek to join the State Tax Commission under rule 52.04(a) as a party in whose “absence complete relief cannot be granted among those already parties”, without prejudice to the right of the State Tax Commission to raise the point, if it is so advised, of whether it is subject to suit and the proper venue thereof, and assuming these matters become preliminary issues, then to determine the same, and in event they are determined in favor of the relator, then to proceed to determine the issues on the merits, including the issue as to the authority for the thirty percent figure.

. All statutory references aer to RSMo 1969, V.A.M.S.